925 F.2d 1458Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank Robert WEST, Jr., Petitioner-Appellant,v.DIRECTOR OF the VIRGINIA DEPARTMENT OF CORRECTIONS, AttorneyGeneral of Virginia, Respondents-Appellees.
No. 89-6811.
United States Court of Appeals, Fourth Circuit.
Submitted June 28, 1990.Decided Feb. 14, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-88-441-R)
Frank Robert West, Jr., appellant pro se.
Marla Lynn Graff, Assistant Attorney General, Richmond, Va., for appellees.
E.D.Va.
DISMISSED.
Before PHILLIPS and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Frank Robert West, Jr. seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  West v. Director, CA-88-441-R (E.D.Va. Aug. 30, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.